—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated December 3, 1998, which denied his motion for summary judgment.
*524Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment (see, CPLR 3212). The defendant’s vehicle crossed a double-yellow line in violation of Vehicle and Traffic Law § 1126 (a) and struck an oncoming vehicle driven by the plaintiff. The defendant’s violation of that statute may be excused if he exercised reasonable care in an effort to comply (see, Aranzullo v Seidell, 96 AD2d 1048, 1049). The record in this case presents a question of fact for a jury as to whether the defendant’s conduct was reasonable under the circumstances (see, Pfaffenbach v White Plains Express Corp., 17 NY2d 132). In addition, the defendant raised triable issues of fact with respect to whether the plaintiff was guilty of negligence which contributed in some degree to the happening of the accident.
The plaintiffs remaining contentions are without merit. Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.